Order entered July 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00437-CV

                          ROSEMARY BENSON ROJAS, Appellant

                                                V.

                          DOROTHY BENSON PARKER, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                        Trial Court Cause No. CV13 00084-V-292nd

                                            ORDER
       Appellant has not paid the $175 filing fee for the appeal. We have also received

correspondence from the Dallas County District Clerk’s Office stating that appellant has not paid

for the clerk’s record. We have the trial court’s order denying appellant’s affidavit of indigence.

       Accordingly, we ORDER appellant to pay the $175 filing fee for the appeal by JULY

29, 2013. If appellant does not pay the filing fee by the date specified, we will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 42.3(c).

       We ORDER the Dallas County District Clerk to file, by AUGUST 5, 2013, either the

clerk’s record or written verification that appellant has not made payment arrangements for the

clerk’s record. We notify appellant that if we receive verification of non-payment, we will,

without further notice, dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Civil

Records Division; and Rosemary Benson Rojas, at rosemarybenson43@gmail.com.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Dorothy

Benson Parker, 2963 Marideen Avenue, Dallas, Texas 75233.


                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE